United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1409
Issued: December 9, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On June 16, 2015 appellant filed a timely appeal from a May 26, 2015 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) which found that he abandoned his
request for an oral hearing. The Board docketed the appeal as No. 15-1409.
The Board has duly considered the matter and finds that the case is not in posture for
decision. On October 14, 2014 OWCP denied appellant’s traumatic injury claim. Appellant
requested a telephonic oral hearing before the Branch of Hearings and Review on
October 16, 2014. He indicated his street address as 10350 Plumtree Circle. On March 25, 2015
OWCP issued a notice of hearing, stating that the hearing would be held on May 5, 2015. It
mailed the notice to a differently numbered street address. Appellant did not appear at the
hearing, and on May 26, 2015 OWCP found that he abandoned his request for a hearing.
The record evidence reveals that OWCP’s March 25, 2015 notice of hearing was not sent
to appellant’s proper address. Section 10.617(b) of OWCP’s regulations requires OWCP to mail

a notice of the time and place of the hearing to appellant at least 30 days before the scheduled
date.1 OWCP has the burden of proving that it mailed a notice of a scheduled hearing to
appellant.2 Under the mailbox rule, it is presumed, in the absence of evidence to the contrary,
that a notice properly mailed to an individual in the ordinary course of business was received by
that individual. This presumption arises where it appears from the record that the notice was
properly addressed and duly mailed.3 The presumption of receipt does not apply where a notice
is sent to an incorrect address.4 In the instant case, the notice of hearing was sent to an incorrect
address. Accordingly, the Board finds that appellant was not provided proper notice of his
hearing under OWCP’s regulations.5 The case will be remanded to OWCP for rescheduling of
the requested oral hearing.
IT IS HEREBY ORDERED THAT the May 26, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision.

1

20 C.F.R. § 10.617(b). Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by OWCP is entitled to receive a hearing upon writing to the
address specified in the decision within 30 days of the date of the decision for which a hearing is sought. 5 U.S.C.
§ 8124(b)(1); 20 C.F.R. § 10.616(a).
2

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

3

See M.U., Docket No. 09-526 (issued September 14, 2009).

4

Id.

5

20 C.F.R. supra note 1; N.W., Docket No. 11-1026 (issued November 25, 2011).

2

Issued: December 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

